Citation Nr: 9910994	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-32 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bursitis and tendonitis of the right shoulder, currently 
evaluated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
bursitis and tendonitis of the left shoulder, currently 
evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1975, when he retired.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision which denied an increase in 
a 10 percent rating for a right shoulder disability, and 
denied an increase in a 10 percent rating for a left shoulder 
disability.  The veteran appealed for increased ratings.


FINDINGS OF FACT

1.  The veteran's service-connected bursitis and tendonitis 
of the right shoulder (major upper extremity) do not result 
in arm motion being restricted to shoulder level. 

2.  The veteran's service-connected bursitis and tendonitis 
of the left shoulder (minor upper extremity) do not result in 
arm motion being restricted to shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bursitis and tendonitis of the right shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5201 (1998).

2.  The criteria for a rating in excess of 10 percent for 
bursitis and tendonitis of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1955 to 
December 1975, when he retired.  A review of his service 
medical records shows that he was treated for recurrent 
bursitis and tendonitis of both shoulders and was placed on a 
physical profile for this condition.

In a June 1976 decision, the RO established service 
connection for bursitis of the right shoulder with chronic 
calcific tendonitis, with a 10 percent rating, and for 
bursitis of the left shoulder with chronic calcific 
tendonitis, with a 10 percent rating.

Post-service VA and military medical records dated in the 
1970s and early 1980s reflect treatment for a variety of 
conditions, including bursitis and bilateral carpal tunnel 
syndrome.
 
In January 1994, the veteran submitted claims for increased 
ratings for his service-connected bilateral shoulder 
disabilities.  By a statement dated in February 1994, he said 
he did not currently receive VA or private treatment for his 
bilateral shoulder disability.  He stated that the last time 
he sought VA treatment for this condition, the only advice he 
received was to take pain medication.

At an August 1994 VA orthopedic examination, the veteran said 
he was right handed, and that his right shoulder bothered him 
more than his left.  On examination of the shoulders, there 
was no external abnormality.  There was a definite point of 
tenderness in the anterior aspect of both shoulders, and the 
veteran was not inclined to abduct his arms above the 
horizontal, although this motion could be done.  His strength 
in maintaining either upper extremity in an abducted 
horizontal position was reduced below par.  The examiner 
concluded that the veteran had a chronic bilateral shoulder 
disability, right greater than left, which was most likely a 
rotator cuff tear due to tendonitis.  He requested that an X-
ray study be performed.  An X-ray study of the left shoulder 
showed slight degenerative changes of the acromioclavicular 
joint, with minimal soft tissue calcifications in the region 
of the supraspinatus tendon of the rotator cuff.  An X-ray 
study of the right shoulder showed mild degenerative changes 
of the right acromioclavicular joint; the examiner opined 
that the study was unremarkable.

By a statement dated in October 1995, the veteran said that 
it was increasingly difficult to perform his job due to his 
bilateral shoulder disability.  He stated that his job 
entailed installing dental equipment, which involved heavy 
lifting and raising his arms over his head, as well as many 
hours of driving.  He reported bilateral shoulder pain.

VA medical records dated from 1995 to September 1997 are 
negative for treatment for a bilateral shoulder condition and 
reflect treatment for a variety of unrelated conditions.  An 
October 1997 rheumatology treatment note shows that the 
veteran was primarily treated for arthritis of the hands and 
right hip; on examination there was normal range of motion of 
the shoulders, and no diagnosis was indicated relating to the 
shoulders.  A February 1998 rheumatology note shows that the 
veteran was treated in part for osteoarthritis of the hands; 
the examiner noted that the rest of the joints in the upper 
extremities were "OK."

At an April 1998 VA orthopedic examination, the veteran said 
he could not raise his hands over his shoulders for a 
standard period of time.  He said rest and medication 
improved his shoulder pain, but that lying on his side or 
with his upper extremities raised over his head exacerbated 
his pain.  On examination, forward flexion of the shoulders 
was performed to 160 degrees, and passive range of motion was 
within functional limits, with no crepitation.  Muscle 
strength was 4/5 in both upper extremities.  The examiner 
stated that with flare-ups the veteran might have decreased 
range of motion, but that such could not be quantified 
without examining him at such times.  The diagnostic 
impression was bilateral bursitis with chronic calcific 
tendonitis.

In a statement dated in November 1998, the veteran's 
representative asserted that the veteran's bilateral shoulder 
disability was manifested by constant pain.

II.  Analysis

The veteran's claims for increased ratings for his service-
connected bursitis and tendonitis of the right and left 
shoulders (currently rated 10 percent per shoulder) are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

As the medical evidence shows the veteran is right hand 
dominant, his service-connected right shoulder disability 
will be rated under the criteria for the major limb, while 
his service-connected left shoulder disability will be rated 
under the criteria for the minor limb.

Bursitis is rated on the basis of limitation of motion for 
the joint involved, as is degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5019.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

A 20 percent evaluation is warranted for limitation of motion 
of either arm when motion is limited to shoulder level.  A 30 
percent evaluation is warranted for limitation of motion of 
the major arm when motion is limited to midway between the 
side and shoulder level, and a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is limited to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Code 5201.

The 1994 and 1998 VA examinations, as well as recent VA 
outpatient treatment records, indicate the veteran is able to 
raise both arms above his shoulders.  Motion of the arms 
would have to be limited to shoulder level for a higher 
rating of 20 percent per shoulder under Code 5201.  There is 
no medical evidence showing additional limitation of motion 
due to pain on use or during flare-ups, and certainly not to 
the extent that pain results in limitation of motion of the 
arms to the shoulder level.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 6 Vet. App. 321 (1995).  Accordingly, ratings in 
excess of 10 percent per shoulder are not warranted.

As the preponderance of the evidence is against the claims 
for increased ratings for the service-connected bursitis and 
tendonitis of the right and left shoulders, the benefit-of-
the-doubt doctrine does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

An increased rating for bursitis and tendonitis of the right 
shoulder is denied.

An increased rating for bursitis and tendonitis of the left 
shoulder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

